Name: Commission Regulation (EEC) No 1409/86 of 13 May 1986 adding other products to the Annex to Council Regulation (EEC) No 1766/82 on common rules for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  Asia and Oceania;  trade policy
 Date Published: nan

 14. 5 . 86 Official Journal of the European Communities No L 128/25 COMMISSION REGULATION (EEC) No 1409/86 of 13 May 1986 adding other products to the Annex to Council Regulation (EEC) No 1766/82 on common rules for imports from the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People 's Republic of China ('), and in particular Article 2 (2) thereof, After consultations within the Committee provided for under the said Regulation , Whereas the Joint Committee established by the Trade and Economic Cooperation Agreement between the Euro ­ pean Economic Community and the People's Republic of China (2) met in Peking on 6 and 7 March 1986 ; whereas in this Joint Committee it was proposed, among other measures, that new products should be inserted in the Annex to Regulation (EEC) No 1766/82 ; Whereas, account being taken of the relevant provisions of the Trade and Economic Cooperation Agreement, the measures in question should be adopted, HAS ADOPTED THIS REGULATION : Article 1 The products listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EEC) No 1766/82. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 195, 5 . 7 . 1982, p . 21 . (2) OJ No L 250 , 19 . 9 . 1985, p . 2 . No L 128/26 Official Journal of the European Communities 14. 5 . 86 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO NÃ ºmero del arancel aduanero comÃ ºn Position i den fÃ ¦lles toldtarif Nummer des Gemeinsamen Zolltarifs Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã CCÃ ¤ heading No NumÃ ©ro du tarif douanier commun Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief N? da pauta aduaneira comum Code Nimexe (1985) 69.02 ex B 69.02-51 69.09 B 69.09-81 69.09-89 69.09-93 ex 70.13 70.13-20